Citation Nr: 0947175	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  02-21 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Baltimore, Maryland


THE ISSUE

Whether the Veteran's son is entitled to recognition as a 
"helpless child" of the Veteran on the basis of permanent 
incapacity for self-support prior to attaining the age of 
eighteen years.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran served on active duty from January 1943 to 
September 1945.  The Veteran died in February 1994, and the 
appellant is the surviving spouse as well as the mother of 
the Veteran's son.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Baltimore, Maryland Department of Veterans Affairs (VA) 
Regional Office (RO), which determined that the Veteran's son 
was not entitled to recognition as a "helpless child" on 
the basis of permanent incapacity for self-support.  The 
appellant perfected a timely appeal of this determination.

The appellant was scheduled to present testimony before a 
Hearing Officer at the RO in February 2003.  However, the 
appellant failed to report to the hearing.

In January 2004 and June 2008, the Board remanded this case 
to the RO for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the June 2008 remand, the Board requested that the RO ask 
the appellant and the Veteran's son about his medical 
treatment, educational history, and employment history.  The 
Board also requested that the RO contact Essex Community 
College and Baltimore County College to obtain any 
educational records or transcripts.  Lastly, the Board 
requested that the RO schedule the Veteran's son for a 
complete psychiatric evaluation to determine the nature and 
severity of his mental disorder associated with the claimed 
permanent incapability of self-support before attaining the 
age of eighteen years.

In July 2008, the RO sent a letter pursuant to the remand, 
but it was addressed to the deceased Veteran, albeit at the 
same address as the appellant and his son.  To date, neither 
the appellant nor the Veteran's son has replied.  Although 
the body of the letter pertains to the appellant's claim and 
asks for information about the Veteran's son, to ensure due 
process, a corrective notice letter should be issued on 
remand.  

As regards the educational institutions, without a response 
to the above letter, the RO did not attempt to contact either 
college.  On remand, even if no response is received, the RO 
should attempt to obtain any educational records or 
transcripts.  In this regard, upon further review, the Board 
notes that the February 2008 statement from the Veteran's son 
reflects that he attended BCCC.  The Board observes that this 
stands for Baltimore City Community College.  Thus, on 
remand, the RO should amend its notice letter to reflect this 
change.

Regarding employment history, the Board noted in the June 
2008 remand that the record showed that the Veteran's son 
worked at Roy Rogers.  However, records recently received 
from the Social Security Administration reflect that he 
worked at McDonald's.  Thus, on remand, the RO should amend 
its notice letter to reflect this change.  As above, even if 
no response is received to the notice letter, the RO should 
attempt to obtain any information or records from this 
employer.  

Although the RO attempted to schedule the Veteran's son for a 
VA examination on three occasions, the Board finds that 
another attempt should be made.  The first examination on 
August 13, 2009 was cancelled by the appellant because the 
Veteran's son was in the hospital with an infection.  The 
second examination on August 18, 2009 was cancelled because 
the Veteran's son remained hospitalized.  The Veteran's son 
failed to report to the third scheduled examination on August 
21, 2009.  Although there is no indication why he failed to 
report to the examination, given that the results of this 
examination would be vital to the appeal, the Board will 
afford him a final opportunity to report to a VA examination.  
Further, the notices of the VA examinations have not been 
associated with the claims file.  As the RO has already 
advised the appellant and the Veteran's son of the 
consequences of failing to report for an examination, on 
remand, should the Veteran's son again fail to report without 
good cause, the RO should associate with the claims file any 
notice of the examination sent by the pertinent VA medical 
facility.

Lastly, the Board notes that, although the September 2009 
supplemental statement of the case (SSOC) was properly 
addressed to the appellant and the Veteran's son, the RO 
referred to the Veteran's son by an incorrect name.  As 
always, the RO should be mindful when referring to veterans 
and other claimants.

The Board emphasizes that a remand by the Board confers upon 
the appellant, as a matter of law, the right to compliance 
with the remand instructions, and imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ask the appellant and 
the Veteran's son to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, VA 
and private, who treated the Veteran's son 
for a mental condition at any time prior 
to his eighteenth birthday in January 
2001.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which have 
not been previously obtained and associate 
them with the claims file.  In particular, 
the RO should attempt to obtain any 
private medical records from the North 
Baltimore Center in Baltimore, Maryland.  
All requests and records received should 
be associated with the claims file.  If 
any records are unavailable, then a 
negative reply is requested.

2.  The RO should ask the appellant and 
the Veteran's son to identify the 
Veteran's son's complete educational 
history, including all schools attended at 
any time.  Those facilities should then be 
contacted and asked to furnish records 
concerning his pursuit of a degree(s) at 
such facilities.  Even if no response is 
received from the appellant or the 
Veteran's son, the RO should contact Essex 
Community College and Baltimore City 
Community College and request any records 
or transcripts related to the Veteran's 
son's attendance and/or degree attainment 
at any time.  All requests and records 
received should be associated with the 
claims file.  If any records are 
unavailable, then a negative reply is 
requested.

3.  The RO should ask the appellant and 
the Veteran's son to identify the 
Veteran's son's complete employment 
history prior to his eighteenth birthday 
in January 2001.  Even if no response is 
received from the appellant or the 
Veteran's son, the RO should contact 
McDonald's and request information 
pertinent to the Veteran's son, to include 
duration, number of hours, exact location 
of the restaurant in which he worked, and 
information about the franchise company 
for that particular restaurant.

4.  After associating with the claims file 
all available records received pursuant to 
the above actions, the RO should then 
schedule the Veteran's son for a complete 
psychiatric evaluation to determine the 
nature and severity of his mental disorder 
associated with the claimed permanent 
incapability of self-support before 
attaining the age of eighteen years.  The 
examiner should review the claims file 
with respect to the records pertaining to 
the Veteran's son in conjunction with the 
examination.  The examiner should then 
provide information and opinions in 
response to the following queries:

(a).  The current severity (and associated 
functional limitations) of the Veteran's 
son's bipolar disorder, or other such 
mental disorder.  If ascertainable, the 
examiner should indicate the degree of 
disability leading up and proximate to his 
eighteenth birthday;

(b).  Whether it is at least as likely as 
not (probability of 50 percent or greater) 
that a mental disorder, to include bipolar 
disorder, had rendered the Veteran's son 
permanently incapable of self-support by 
the time of his eighteenth birthday in 
January 2001.  If feasible, the examiner 
should state what employment limitations 
would have existed at the time he reached 
the age of eighteen and what limitations 
are currently shown;

(c).  Whether the Veteran's son has any 
other diagnosed disabilities affecting his 
ability for self-support; and if so: (i) 
the nature and severity of such 
disabilities; (ii) if it can be 
ascertained from the record, whether they 
were present when the Veteran's son 
attained the age of eighteen; and (iii) 
whether it is at least as likely as not 
(probability of 50 percent or greater) 
that they, in conjunction with any mental 
disorder, would have rendered him 
permanently incapable of self-support at 
that time;

(d).  If it is determined that the 
Veteran's son is (and has been) capable of 
self-support, then the examiner should 
identify the evidence that establishes 
that he is capable of self-support and 
discuss his industrial and employment 
capabilities;

(e).  If it is determined that the 
Veteran's son was permanently incapable of 
self-support as of his eighteenth 
birthday, then the examiner should 
identify whether there has been subsequent 
improvement sufficient to render the 
claimant now capable of self-support.

If the Veteran's son fails to report 
without good cause, the RO should 
associate with the claims file any notice 
of the examination sent by the pertinent 
VA medical facility.

5.  After completing the foregoing and 
undertaking any further development deemed 
warranted by the record, the RO should 
readjudicate the appellant's claim.  If 
any determination remains adverse to the 
appellant, then she should be furnished 
with an SSOC and afforded a reasonable 
period of time within which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

